Case 1:20-cv-03915-PKC Document 14
                                15 Filed 05/29/20 Page 1 of 6
Case 1:20-cv-03915-PKC Document 14
                                15 Filed 05/29/20 Page 2 of 6
Case 1:20-cv-03915-PKC Document 14
                                15 Filed 05/29/20 Page 3 of 6
Case 1:20-cv-03915-PKC Document 14
                                15 Filed 05/29/20 Page 4 of 6
Case 1:20-cv-03915-PKC Document 14
                                15 Filed 05/29/20 Page 5 of 6
Case 1:20-cv-03915-PKC Document 14
                                15 Filed 05/29/20 Page 6 of 6




    May 29
